Citation Nr: 9914691	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-50 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
condition.


REPRESENTATION

Appellant represented by :  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1995 and July 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.


REMAND

In his September 1996 substantive appeal, the veteran 
requested a personal hearing before a Member of the Board in 
Washington, D.C.  He subsequently submitted numerous 
statements in support of his claims and a hearing was finally 
scheduled in May 1999.  The veteran failed to report for that 
hearing.  Correspondence from the veteran dated in May 6, 
1999, however, indicates that he now desires a hearing before 
a Member of the Board at the RO in Roanoke, Virginia.  He 
also appears to express interest in a Board video hearing.  
The veteran stated that he no longer desired a Board hearing 
in Washington, D.C.

Since it is apparent that the veteran desires a hearing on 
appeal, pursuant to 38 C.F.R. § 20.700 (1998), and because 
the failure to afford an appellant such a hearing, when 
requested, may be grounds for vacating a Board decision, 38 
C.F.R. § 20.904(a)(3) (1998), the veteran should be contacted 
to determine what type of hearing he desires (RO, Board 
Video, or Travel Board hearing) and such hearing should be 
scheduled at the RO in Roanoke, Virginia.

The Board also notes that a VA Form 21-22 on file indicates 
that the veteran appointed the Virginia Department of 
Veterans Affairs (VDVA) as his representative in July 1996.  
However, VA has not received any correspondence from that 
organization in recent years, including written argument in 
support of the veteran's claims that are currently in 
appellate status.  The RO should contact the veteran and VDVA 
to clarify this matter. 

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
clarify what type of hearing he desires 
to have at the RO in Roanoke, Virginia 
(RO, Travel Board, or Board Video 
hearing).  The appropriate hearing should 
be scheduled and the veteran and his 
representative should be notified of the 
date and time of such hearing.  The 
veteran should be advised that he is free 
to submit any additional relevant 
evidence at the time of his hearing.  The 
RO should clarify whether  VDVA continues 
to represent the veteran and, if so, that 
organization must be provided an 
opportunity to present argument on behalf 
of the veteran and be provided with 
notice of the veteran's personal hearing.

2.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
veteran due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in this case.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









